 1

 2

 3

 4

 5                                                               JS-6
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12   AMBER MACHOWSKI, an individual,       Case No.: 8:21-cv-00215-JLS-ADS
13              Plaintiff,
14      v.                                 ORDER FOR DISMISSAL OF ENTIRE
                                           ACTION WITH PREJUDICE
15   RON'S MINI MART, INC., a California
     Corporation; and DOES 1-10,
16               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Amber Machowski’s action against Defendant Ron’s Mini Mart, Inc is
 5   dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10
     Dated: May 04, 2021
11
                                                     HON. JOSEPHINE L. STATON
12                                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
